PER CURIAM.
That portion of the order appealed from by the plaintiff is affirmed, with $10 costs and disbursements to the defendant. Order appealed from by the defendant modified, by striking therefrom the words “with costs and disbursements of this action,” and also the words' “on payment of said costs,” and substituting in the place of the latter “upon payment of $10 motion costs,” and, as thus modified, affirmed, with $10 costs and disbursements to t'he plaintiff. Costs of one party to be offset against those of the other.